IH~/'3-/~75'-C/e
PD-0493&0494-15
                   IN THE COURT OF CRIMINAL APPEALS                                       1
                                                    COtHfOFCniMINALMPPEALS
                         OF THE STATE OF TEXAS
                                  NO.                                     apr a? m

                                                                                  ®,G\mk
  ELIDA HERRERA-GARCIA
  Appellant,
                                                    On Appeal from the
  V.                                                262nd District Court of
                                                    Harris County, Texas;
                                                    Trial Cause Numbers 1357627 &
  THE STATE OF TEXAS                                1404552




           PETITIONER'S MOTION TO EXTEND TIME TCuffiLE'FILED                        IN
                  PETITION FOR DISCRETIONARY REVIEW                           CRIMINAL APPEALS
                                                                            MAY 01 2015

  TO THE HONORABLE JUSTICES OF SAID COURT:                             Abel Acosta, Clerk

        ELIDA HERRERA-GARCIA, Petitioner in the above cause number, would

  respectfully request the Court to grant her motion to extend the time to file her
  petition for discretionary review. In support of said motion, Appellant would show
  unto the Court the following:

                                           I.


         This appeal lies from Appellant's convictions in The State of Texas p. Elida
   Herrera-Garcia, Cause Numbers 1357627 and 1404552 in the 262nd District Criminal
   Court of Harris County, Texas. Ms. Herrera-Garcia was charged in two separate
   indictments with murder and injury to a child by omission. Ms. Herrera-Garcia
   pleaded not guilty to the jury on October 28, 2013. The jury found her guilty on
November 1, 2013, of both offenses. Oh November 11, 2013, the judge sentenced

Ms. Herrera-Garcia to concurrent life sentences for each offense.           Ms. Herrera-

Garcia filed notice of appeal on the date her sentence was imposed.

                                            II.



         Appellant is requesting an extension oftime in order to fully evaluate the issues
to be raised in the PDR. An extension of time is necessary so that the petition for

discretionary review can be timely filed. This motion is not made for the purpose of
delay.

         WHEREFORE, PREMISES CONSIDERED, Appellant prays that this
Honorable Court will grant this requested extension of time to file the Appellant's
Petition for Discretionary Review in the above cause for ninety days and extend the
time for filing the petition until June 24, 2015.
                                             Respectfully submitted,




                                             Srta. Elida Herrera-Garcia
                                             TDCJ No. 01893942
                                             Dr. Lane Murray Unit
                                             1916 North Highway 36 Bypass
                                             Gatesville, Texas 76596



                         CERTIFICATE OF SERVICE


      I do hereby certify that a copy of the foregoing instrument was this day served
on counsel for the State by mailing same to the following parties on this the day of
               , 201_:



      Mr. Allen Curry
      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002

      State Prosecuting Attorney
      P.O. Box 12405
      Austin, Texas 78711
                                                 ou
                                                            EUda \\evz^^A
                                              Elida* He&edfc-Garcia, PRO SE